UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 15, 2014 HOMETRUST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 001-35593 45-5055422 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification Number) 10 Woodfin Street, Asheville, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(828) 259-3939 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure HomeTrust Bancshares, Inc. is furnishing this Current Report on Form 8-K in connection with a presentation being made by management at theFIG Partner Bank CEO Forumon September 15, 2014. Attached hereto as Exhibit 99.1 and incorporated herein by reference is the text of that presentation. Item 9.01Financial Statements and Exhibits (d)Exhibits September 15, 2014FIG Partner Bank CEO ForumPresentation Material 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOMETRUST BANCSHARES, INC. Date: September 15, 2014 By: /s/ Tony J. VunCannon Tony J. VunCannon Senior Vice President, Chief Financial Officer and Treasurer 3 EXHIBIT INDEX Exhibit No. Description September 15, 2014FIG Partner Bank CEO ForumPresentation Material
